UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-15071 Steel Excel Inc. (Exact name of Registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 94-2748530 (I.R.S. Employer Identification No.) 691 S. MILPITAS BLVD., SUITE 208, MILPITAS, CALIFORNIA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (408) 945-8600 Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one). Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The number of shares of Steel Excel's common stock outstanding as of November 4, 2011 was 10,886,829. TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Condensed Statements of Operations for the three-month and nine- month periods ended September 30, 2011 and October 1, 2010 3 Condensed Balance Sheets as of September 30, 2011 and December 31, 2010 4 Condensed Statements of Cash Flows for the nine month period ended September 30, 2011 and October 1, 2010 5 Notes to Condensed Financial Statements 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 Item 4. CONTROLS AND PROCEDURES 24 Part II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 25 Item 1A. RISK FACTORS 25 Item 6. EXHIBITS 25 SIGNATURES 26 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Steel Excel Inc. CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three-Month Period Ended Nine-Month Period Ended September 30, October 1, September 30, October 1, Revenues $ $
